Citation Nr: 1743770	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  07-32 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for the period from October 21, 2005 until April 20, 2011, and in excess of 70 percent thereafter, for service-connected post traumatic stress disorder (PTSD).

2.  Entitlement to special monthly compensation (SMC) under the provisions of 38 U.S.C.A. § 1114(s).

3.  Entitlement to SMC based on the need for regular aid and attendance, or by reason of being housebound.


REPRESENTATION

Appellant represented by:	Robert V. Chisolm

ATTORNEY FOR THE BOARD

C. Teague, Associate Counsel



INTRODUCTION

The Veteran had active military service in the United States Army from November 1966 to November 1968.  The Veteran was awarded the Vietnam Service Medal with three Bronze Stars and the Combat Infantryman Badge, among other decorations, for this service.  The Veteran died in November 2016 and the Appellant is his surviving spouse.  A March 2017 letter notified the appellant that she met the eligibility to be substituted for the Veteran's claims.

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from a February 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The Veteran's October 2005 claim for service connection for PTSD was granted in a February 2006 rating decision which evaluated the disability as 30 percent disabling from the date VA received the Veteran's claim, October 21, 2005.  The Veteran disagreed with the disability rating and perfected an appeal.

In the July 2008 Substantive Appeal, the Veteran requested a Travel Board hearing before a Member of the Board.  In a statement received in May 2009, the Veteran withdrew the request for a hearing before the Board.  There are no other hearing requests of record.  Accordingly, the Veteran's hearing request is withdrawn and the appeal will proceed.  See 38 C.F.R. § 20.704(e) (2016).

This matter was previously before the Board in April 2011 when it was remanded for additional development.  A June 2011 rating decision granted an increased 70 percent rating from May 18, 2011 and in a February 2012 decision the Board granted an initial 50 percent rating from October 21, 2005, and a 70 percent rating from April 21, 2011.  The Veteran appealed to the Court of Appeals for Veterans Claims (Court).  In June 2012 the Court vacated the portion of the Board decision that denied a rating in excess of 50 % for PTSD from October 21, 2005 to April 20, 2011 and a rating in excess of 70% for PTSD for the period beginning April 21, 2011.    

The Board remanded the claim again in May 2013 and February 2016. The May 2013 Board Remand instructed the AOJ to obtain VA medical records.  The February 2016 Board Remand found that the orders of the May 2013 Board Remand were not complied with, and again ordered the AOJ to obtain the Veteran's VA treatment records and associate them with the claims file.  In June 2016, the Veteran's VA treatment records were associated with the electronic claims file.  Thus, the requested actions have been completed by the AOJ with no further action necessary to comply with the Board's remand directives; the case is once again before the Board for appellate consideration of the issue on appeal.  Stegall v. West, 11 Vet. App. 268 (1998).  An additional discussion of the AOJ's compliance with the Board Remands is included in the Duties to Notify and Assist section below.

Finally, in October 2015, the Veteran received notification of the grant of an earlier effective date for TDIU.  In response to this notification, the Veteran filed a Notice of Disagreement with the decision, claiming entitlement to loss of use for the lower extremities.  The Veteran was sent a letter informing him that effective March 24, 2015, VA no longer accepts informal claims.  From that date forward, a claim for benefits must be filed on a VA Form 21-0958.  See 38 C.F.R. § 3.155 (2016).  Then, in a June 27, 2017, statement the Veteran's Representative argued that the claim was implied under Akles v. Derwinski, 1 Vet. App. 118, 121 (1991), in the current claim for an increased rating for PTSD.  However, the Board has before it an increased rating claim for PTSD resulting from the Court vacating its February 2012 decision for the same issue.  As such, the Board finds that loss of use of the lower extremities cannot be reasonably inferred from an increased rating claim for PTSD.  See 38 C.F.R. § 3.155(d)(2)(noting that VA will adjudicate as part of the claim entitlement to any ancillary benefits that arise as a result of the adjudication decision and further noting that VA will consider the evidence to adjudicate entitlement to benefits for the claimed condition as well as entitlement to any additional benefits for complications of the claimed condition)(emphasis added); see also 79 Fed. Reg. 57695 (providing examples of things considered within the scope of the claim).  The Federal register explained that the change allowing Veterans to identify symptoms and not have to refile forms to reflect new diagnoses would have different results if the claim were not reasonably within the scope of the same "symptom(s) or medical condition(s) on which the original claim was based. 79 Fed. Reg at 57672.  The Federal register further noted that

entirely separate conditions never identified on a standard claim form generally will not be the subject of claims that are reasonably raised by the evidence of record. As an initial matter, we do not construe 38 C.F.R. § 63416(a) or other governing authorities to establish a legal duty to identify and adjudicate claims that are unrelated to the particular claims raised by the claimant. Id. 


FINDINGS OF FACT

1.  The Veteran's service-connected PTSD has caused severe functional impairment and is manifested by complaints of severe nightmares almost every night, irritability and anger episodes, avoidance of friends, suicidal thoughts, obsessive and ritualistic behavior, and strained family relations, without delusions or disorientation, throughout the appeal period.

2.  The evidence demonstrates that the Veteran required the regular aid and attendance of another as a result of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 70 percent, and no higher, for service-connected PTSD have been met for the entire appeal period.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.130, Diagnostic Code 9411 (2016).

2.  The criteria for SMC based on the need for aid and attendance have been met.  38 U.S.C.A. §§ 1114, 5107 (West 2014); 38 C.F.R. § 3.350 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2016).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. 

The Veteran's claim concerns the proper disability ratings to be assigned to his service-connected right shoulder disability and arises from his disagreement with the initial disability rating assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice as to these claims is needed under VCAA.

The record also reflects that all relevant treatment and examination records are in the claims folder.  Neither the Veteran nor his representative has identified any outstanding medical evidence. 

The Board concludes that there has been substantial compliance with remand directives regarding the claim for an increased rating for PTSD.  See Stegall v. West, 11 Vet. App. 268 (1998).  In compliance with the February 2016 remand, the Veteran's VA medical records were associated with the claims file.  Therefore, the Board finds that the remand directives were substantially completed and an additional remand is not required.  See Dyment v. West, 13 Vet. App. 141 (1999) (although under Stegall VA is required to comply with remand orders, substantial compliance, not absolute compliance, is required). 

Finally, the Board notes that neither the Veteran nor his representative have raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Increased Rating Laws and Regulations

The Veteran contends that his symptoms meet the criteria for a higher rating for the service-connected PTSD.  Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual disorders in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321 (a), 4.1 (2011).

The Veteran's service-connected PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411 [PTSD].  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will also be resolved in the veteran's favor.  38 C.F.R. § 4.3.

The claimant bears the burden of presenting and supporting his claim for benefits.  38 U.S.C.A. § 5107 (a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).

Under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011), a 30 percent disability rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships. 

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. 

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance or minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267   (1996) [citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].  GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  See 38 C.F.R. § 4.130 [incorporating by reference the VA's adoption of the DSM-IV, for rating purposes].

Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  A score from 21 to 30 is indicative of behavior which is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  A score of 11 to 20 denotes some danger of hurting one's self or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement) or occasionally fails to maintain minimal personal hygiene (e.g., smears feces) or gross impairment in communication (e. g., largely incoherent or mute).

A GAF score of 1 to 10 is assigned when the person is in persistent danger of severely hurting self or others (recurrent violence) or there is persistent inability to maintain minimal personal hygiene or serious suicidal acts with clear expectation of death.  See 38 C.F.R. § 4.130.

Symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The nomenclature employed in the portion of VA's Rating Schedule that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition, of the American Psychiatric Association.  38 C.F.R. § 4.130.

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126 (a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely the basis of social impairment.  38 C.F.R. § 4.126(b).

In evaluating psychiatric disorders, the Board is mindful that the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (2013), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that VA "intended the General Rating Formula to provide a regulatory framework for placing veterans on a disability spectrum based upon their objectively observable symptoms."  The Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."


Increased Rating for PTSD

The Veteran seeks disability ratings in excess of the currently assigned 50 and 70 percent disability ratings.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) [when a veteran is not granted the maximum benefit allowable under the Rating Schedule, the pending appeal as to that issue is not abrogated].  Resolving reasonable doubt in favor of the Veteran, the Board finds the PTSD symptoms more closely approximate the 70 percent disability rating for the entire appeal period.

In November 2005, the Veteran reported flashbacks and was prescribed Xanax for anxiety and sleep disturbances.

In December 2005 the Veteran underwent a VA examination to determine the nature and severity of any mental health conditions.  The Veteran complained of recurrent and intrusive recollections of combat events he experienced in Vietnam.  He described efforts to avoid movies or news that would trigger the intrusive thoughts.  He reported sleeping difficulty, irritability, and angry outbursts.  The Veteran reported that he had a long-term marriage of more than 30 years and that he had few hobbies, but occasionally fished.

On examination, the VA examiner indicated that the Veteran had no suicidal ideation or homicidal ideation, but did note that the Veteran has "occasional suicidal thoughts."  The Veteran was appropriately dressed, with unremarkable speech, constricted affect and an anxious and depressed mood.  His thought process and content were described as unremarkable, and he was determined to have intact judgment.  There were no hallucinations reported and no obsessive or ritualistic behavior was observed or reported.  The Veteran reported no panic attacks and the VA examiner indicated that the Veteran had normal memory, was cogitatively clear, and exhibited no signs of psychosis.  The examining VA psychiatrist reported that the Veteran's PTSD symptoms were moderate and did not severely interfere with the Veteran's work, family relationships and ability to socialize.  A GAF score of 56 was provided.

A December 7, 2005, mental health intake note states that the Veteran coped with his PTSD over the years by staying busy.  However, he reported that when he stopped working due to a back injury, he found he had difficulty coping.  The Veteran complained of feeling depressed and socially withdrawn, having insomnia, irritability, and problems with concentration.  The Veteran reported no hallucinations and no current suicidal or homicidal ideation, but the examiner noted that the Veteran had experienced possible death wishes and suicidal ideation on and off since 2000.  No indication of delusional thinking was evidenced.  The Veteran was described to have adequate grooming, a depressed and anxious mood with appropriate affect, and spontaneous and normal speech.  The Veteran's thought content was negative for suicidal or homicidal ideation, hallucinations or delusions.  The examiner reported that the Veteran's thought process was coherent, logical and goal directed, and that the Veteran had good insight and intact judgment.  PTSD with depression was diagnosed and a GAF score of 50 was given.

An April 2006 treatment report showed the Veteran did not feel any improvement in his condition and that he continued to re-experience combat related recurrent distressing memories and dreams.  The Veteran complained that he continued to have sleep difficulties, irritability, and that his concentration levels varied.  The Veteran reported having passive death wishes since 2000 and that he felt "on edge" when he was in public.  The VA examiner noted the Veteran continued to avoid public places, continued to feel depressed and socially withdrawn, and coped with his symptoms by staying busy.  The Veteran denied having suicidal ideation or homicidal ideation and did not report any hallucinatory experiences.  The examiner noted there was no history of symptoms suggesting hypomanic or manic episodes, and no delusional thinking was expressed by the Veteran or elicited by the examiner.  The examiner observed that the Veteran was adequately groomed and that his speech was spontaneous and normal.  The Veteran's affect was described as "appropriate, constricted," and his thought processes were logical, coherent and goal directed.  The Veteran's thought content was "negative for SI/HT [suicidal ideation/homicidal ideation] hallucinations/delusions."  The Veteran was described to be alert and oriented and his memory was described as "grossly intact."  The Veteran's judgment was intact and his insight was deemed to be good.  A GAF score of 50 was provided.

Two separate November 2006 mental health treatment notes show that the Veteran continued to complain of nightmares and flashbacks and that he "occasionally" experienced difficulty falling asleep.  The Veteran described how he continued to feel "jumpy," and how his nerves have been bad.  He described episodes of crying and said that he still had thoughts of suicide.  The Veteran also reported that his wife told him that he had numerous episodes of sleep disturbances that the Veteran said he did not remember.  The examiner observed that the Veteran's speech was within normal limits, his mood was dysthymic and his affect was "appropriate."  The Veteran's thought content and process was within normal limits, and his insight and judgment were described to be fair.  The Veteran's cognition was termed "grossly intact."  Neither November 2006 report provided a GAF score.

A January 2007 psychosocial assessment report provided by a VA social worker notes that the Veteran complained of nightmares and intrusive thoughts.  She described how the Veteran reported periods of rage, depression and sleep problems.  The Veteran also told the examiner that he had flashbacks and periods of nervousness and anxiety, and that he continued to have concentration problems.  The examiner noted that the Veteran did not report suicidal or homicidal ideation, and that his speech was goal directed.  There was no indication of thought disorder observed, and the Veteran's mood was described as depressed and his affect was blunted.  PTSD and major depression were diagnosed and a GAF score of 45 was provided.

A June 2007 psychiatric treatment note shows that the Veteran's wife reported that the Veteran was less irritable on then current medications.  The examiner noted that the Veteran's suicidal thoughts were infrequent and vague, and that the Veteran went everywhere with his family, including to church and eating out.  No psychosis was observed.  The Veteran's insight was described as good and the Veteran was noted to be alert, well-oriented, good concentration and attention.  PTSD and depression were diagnosed, but no GAF score was assigned.

A September 2007 psychiatric treatment note states that the Veteran was "not doing very well."  The Veteran complained of continuing nightmares and tearful spells.  He reported that he startles easily and often feels on guard.  He continued to avoid thoughts of Vietnam and felt depressed.  He also reported having "some" suicidal thoughts.  The examiner noted no looseness of association or flight of ideas in the Veteran's thought process, and that his insight and judgment were good.  No psychosis was observed and no suicidal or homicidal ideation was reported.  The Veteran was described to be alert, well oriented and having fair concentration and attention.  A GAF score of 46-48 was provided.

In October 2008, the Veteran underwent another VA compensation and pension examination.  The examiner noted that the Veteran reported he had had suicidal thoughts three weeks ago and that such thoughts "come and go."  The Veteran reiterated that he would not follow through with any suicidal thoughts because he did not want to hurt his grandson or his wife.  The examiner reported that the Veteran had been married for 39 years and that he considered his wife a life-partner, but that the marriage had included financial problems and problems with their children.  The Veteran reported that he sees friends two-to-three time times a week when they go out for coffee or to eat.  He reported that he enjoys fishing and occasionally hunts deer.  The Veteran reported that he attends church with his family.  The examiner found that the Veteran's PTSD symptoms "moderately impaired" the Veteran with regard to psychosocial functioning. 

The October 2008 examiner noted that the Veteran was neatly groomed, had clear and coherent speech, appropriate affect and dysphoric mood.  The Veteran was described to be oriented to time, place and person.  His thought content and process were described to be unremarkable.  No delusions were noted or reported, and no inappropriate behavior was noted.  The examiner noted that the Veteran had a "transient visual hallucination" of seeing a car on the road that the Veteran's wife said was not there.  No obsessive or ritualistic behavior was noted, and the Veteran indicated he experienced panic attacks about once a monthly.  Although the Veteran had suicidal ideation, he did not have a plan. The Veteran's impulse control was described as good.  The Veteran's remote and immediate memories were good, but his recent memory was described as "mildly impaired."  The examiner noted that the Veteran was "not considered [to be] unemployable" based solely on the PTSD symptoms, and characterized the Veteran's PTSD symptoms to be moderate.  A GAF score of 58 was given.

A February 2009 psychiatric note reports that the Veteran's mood was fair, and further notes that the Veteran stated he continued to have nightmares despite his medications.  The note states no suicidal or homicidal ideation was reported and that the Veteran's insight and judgment were good.  No GAF score was given.

A June 2009 psychiatric treatment note indicated the Veteran reported a "recent increase in FB [flashbacks]," and nightmares, and that the Veteran continued to have "very vague thoughts" of suicide.  The Veteran was described as neatly groomed, and his affect was described as mildly anxious.  The Veteran's thought process and content was described as organized and without looseness of association or flight of ideas.  No psychosis was observed.  The examiner noted that the Veteran had suicidal thoughts that "come and go," but also that the Veteran had no plan to commit suicide.  The Veteran's insight and judgment were described as good and the Veteran was described to be well-oriented, having good concentration and attention and that there was no evidence of gross difficulty.  The examiner noted that there was "some increase in PTSD symptoms of late," but no GAF score was provided.

A February 17, 2011, psychiatric treatment note reports the Veteran complained of continued irritability and poor frustration tolerance.  The Veteran stated that it was hard for him to concentrate on things and that he continued to have flashbacks and nightmares.  The examiner noted that the Veteran's nighttime arousal symptoms were worsening with frequent awakenings and subsequent difficulty getting back to sleep.  The Veteran stated that he could tolerate going into a crowded store or to church, but that he felt compelled to be on guard all the time.  The examiner also reported the Veteran had "visual misperceptions" of a truck, and that the Veteran had "no severe panic" symptoms.  The Veteran's affect was constricted, but his speech was normal and his thought processes were goal-directed and without looseness of association or flight of ideas.  The Veteran was described to be alert and oriented, and his insight and judgment were described to be fair and intact.  No GAF score was given.

In May 2011, the Veteran underwent an additional VA examiner compensation and pension examination as part of a Board Remand.  The examiner noted that the Veteran appeared "on-guard and anxious" at the examination.  The Veteran's wife explained that although they had been married for 42 years, the marriage was now difficult "due to anger [and] social isolation."  The Veteran denied having friendships and that he attended church "sometimes."  He described having a suicide attempt some two or three years earlier.  The examiner concluded that the Veteran's PTSD symptoms "severely impaired" the Veteran in his psychosocial functioning.

The May 2011 VA examiner quoted from an April 21, 2011, follow-up note by a treating psychiatrist and noted that the Veteran told the psychiatrist that he was not doing well and was experiencing "severe NM [nightmares] almost every night."  The examiner also noted that the Veteran's sleep disturbances were worsening and that the Veteran had "fallen off the bed at least twice."  The April psychiatrist stated that the Veteran's wife expressed fear that because he was so irritable, the Veteran may "do something" if she were to approach him without letting him know she was coming.  The Veteran confirmed that his anger and irritability had gotten worse and he described how he had recently experienced having a road rage incident where he left his car to verbally assault the offending driver.  The Veteran also told the April psychiatrist that he was avoiding his friends more recently and that he was experiencing flashbacks.  The April psychiatrist observed that the Veteran's mood was "bad" and his affect was anxious, depressed and guarded.  The Veteran also denied any then current suicidal or homicidal ideation.  The April examiner provided a GAF score of 48.

The Veteran was described by the May 2011 examiner as being neatly groomed with appropriate affect and agitated and depressed mood.  The Veteran's speech was clear and coherent.  No inappropriate behavior was observed, and the Veteran was oriented to time, place and person.  The examiner reported that the Veteran has suicidal ideation, but no homicidal ideation, delusions or hallucination.  The examiner also reported that the Veteran repeatedly checks door locks and has put 2x4 boards across the doors of his house.  Such behavior indicated obsessive and ritualistic behavior.  The Veteran reported having panic attacks three-to-four times a week.  The Veteran's impulse control was described as "fair."  The Veteran's remote and immediate memories were described as normal, and his recent memory was "mildly impaired."  The examiner reported that the Veteran's GAF score was 48 with a score of 48-53 ranging over the last year.

The Board remanded the claim in April 2011 for a VA examination that would assess the extent and severity of the PTSD, assign a GAF score, describe the symptoms attributable to the service-connected psychiatric disorder, and that would comment on the volatility of the GAF scores in the claims folder.  The examiner was also asked to differentiate symptoms of disorders which are not related to PTSD.  The examination report provided in May 2011 substantially complies with these directives.  A thorough mental status examination was completed along with a review of the history, a GAF score was assigned, and the examiner reported that depression appeared to be secondary to the PTSD and the Veteran's declining health.  The examiner related that it was not possible to differentiate the symptoms of each trigger without resort to mere speculation.  The examiner explained that the volatility in the GAF scores, reflecting moderate to severe impairment, represented expected changes in functioning in response to stressors.  According to the examiner, the Veteran's current functional impairment was severe, which was consistent with his last visit to his psychiatrist. 

In a February 2012 decision, in pertinent part, the Board first found that from October 21, 2005 to April, 20, 2011, the Veteran's PTSD more closely approximated a 50 percent disability rating.  The Board next found that the Veteran's PTSD more closely approximated the criteria for the 70 percent disabling rating, effective April 21, 2011.  The Veteran appealed that portion of the February 2012 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In June 2012, the Court vacated that portion of the February 2012 Board decision and remanded the claim pursuant to a Joint Motion filed by the parties.  The case was then remanded by the Board in May 2013 for further development.

In July 2013, the Veteran's private treating physician stated the Veteran experienced severe anxiety, depression, restlessness, sleeplessness, agitation, and anger issues.  The private physician added that the Veteran on significant doses of medications for the amelioration of his issues.

In December 2013, the Veteran underwent an additional VA examination to the severity of his service-connected PTSD for purposes of its impact on his employability.  The Veteran's wife attended the examination.  The Veteran reported things were going pretty well.  The Veteran's wife reported things were not good and that the Veteran "screams[and] hollers," but that as a couple they were doing pretty well, though the Veteran got angry with her frequently.  The Veteran reported frequent contact with his children, good relationships with his brothers and sister, who lived locally, having friends, one who called and frequently picked up coffee for him, and regular church attendance.  The Veteran reported that his physical disabilities, in particular, his neuropathic pain, limited his activities, but that he still enjoyed sitting on the porch with friend and watching traffic.

The Veteran also reported being in individual therapy for his PTSD and that he was prescribed Fluoxetine and Clonazepam.  The Veteran denied mania, obsessive-compulsive behavior, anxiety or panic attacks, and for hallucinations, it was reported that a few times the Veteran had said that his mother was calling for him.  

On examination, the VA examiner noted the Veteran had a depressed mood, chronic sleep impairment, mild memory loss, and impaired abstract thinking.  The Veteran was appropriately groomed and dressed, his behavior was unremarkable, he was alert and oriented, and his speech was normal.  He reported his mood was not good and his wife added that his mood was bad.  The VA examiner indicated that objectively the Veteran's mood was dysthymic, his affect was irritable and restricted, and that the Veteran had sleep issues from nightmares and bathroom visits.  The Veteran denied suicidal ideation and indicated the last time he had ideation was three weeks prior.  He denied homicidal ideation, his thought content was relevant and non-psychotic, his attention was mildly impaired, judgment was good, and abstract ability was concrete.  The VA examiner indicated the Veteran's PTSD resulted in occupational and social impairment with reduced reliability and productivity.

In an April 2014 Mental Health Note, the Veteran described continued PTSD symptoms including, frequent anger, nightmares, sleep disturbances, intrusive recollections, flashbacks, and daytime fatigue and hypersomnolence.

The Veteran was casually but appropriately dressed, with a strong urine odor, alert and oriented, had good eye contact, a dysphoric mood, was mildly irritable and anxious, and had an intermittent tearful affect.  The Veteran's speech was regular and logical and he intermittently exhibited short-term memory impairment.  The VA examiner indicated that the Veteran was a low suicide risk.

In February 2016, the Board remanded the claims for further development.  Specifically, the Board requested the Veteran's VA outpatient records from March 29, 2011to the present, which were associated with the Veteran's electronic claims file.

VA treatment record showed the Veteran continued to seek treatment for the service-connected PTSD.  In a January 2016 VA psychiatry note, the Veteran reported a supportive relationship with his wife and that he enjoyed time with his grandson.  The Veteran reported occasional vague thoughts of suicide with no current ideation.  The Veteran reported that his wife, spiritual beliefs, and grandson were all protective factors.  His speech was normal, thoughts organized, and attention level was good.  In another January 2016 Mental Health Note, the Veteran reported nightmares woke him every few hours and that on some nights he was afraid to go to sleep.

In an April 2016 Nursing Telephone Care Note, the Veteran indicated that he had suicidal ideation five days prior.  The Veteran indicated that these ideations were passive in nature when they occurred and that he had no plan or intent.  He also reported an occasional depressed mood and that he tended to isolate himself as a pattern for dealing with PTSD over the years.  The Veteran added that he had protective factors in place including his family, especially his grandson, whom he and his wife had custody of.  In a VA Psychiatric Note taken the same day, the Veteran again reported passive suicidal ideation five days prior.  The Veteran again stated the ideations were passive and that he never had a plan or intent because he did not want to kill himself for the sake of his grandson.  The Veteran did report occasional ideas of hopelessness and worthlessness.  The Veteran also reported occasionally seeing a red tractor disappearing into woods but was unsure if it was real or his imagination.

In an April 2016 Mental Health Progress Note, the Veteran reported chronic PTSD symptoms which he described as severe but stable.  The Veteran reported his PTSD symptoms were currently exacerbated by family problems and that he was experiencing nightmares nightly that caused difficulties using his CPAP machine.  The Veteran reported he was usually able to return to sleep after a nightmare.  He also reported becoming gradually better at managing PTSD symptoms and irritability, but it was an ongoing process.

Analysis

For the following reasons, the Board finds that the Veteran's PTSD more closely approximated the 70 percent rating criteria for the entire appeal period.  Specifically, the evidence as outlined above reflect the Veteran consistently reported suicidal ideation or thoughts over the years.  He also described irritability and angry outbursts, including reporting road rage.  Accordingly, resolving all doubt in the Veteran's favor an increased 70 percent evaluation is warranted.

Evaluating the evidence in light of the rating criteria reflects that at no point throughout the appeal period did the lay or medical evidence demonstrate total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance or minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The Veteran underwent four VA examinations during the appeal period spanning eight years.  In December 2005, a VA examiner indicated the Veteran's thought process was unremarkable and his judgement was intact.  During an October 2008 VA examination the Veteran was neatly groomed, had clear and coherent speech, was oriented to time, place, and person, and his thought content was described as unremarkable.  In May 2011, a VA examiner again found the Veteran oriented to time place, and person, with clear and coherent speech.  Finally, in December 2013, the Veteran underwent a VA examination and was found to be alert and oriented, with unremarkable behavior, and normal speech.

VA treatment notes throughout the eleven year appeal period further support a finding that the Veteran's PTSD symptoms did not more closely approximate the 100 percent rating criteria.  The Veteran denied hallucinations or psychoses in December 2005, April 2006, June 2007, September 2007, June 2009, May 2011, and December 2013.  The Board notes the February 2011 psychiatric treatment note where the Veteran reported a visual misrepresentation of a truck and an April 2016 note of a red tractor disappearing into the woods, but is unable to find any additional insight from medical professionals in the record that the Veteran suffered at any point from persistent delusions or hallucinations.  Further, at nowhere in the record did the Veteran indicate he suffered from persistent delusions or hallucinations.

During the appeal period the Veteran's GAF scores ranged from 46 to 58.  As previously mentioned, scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  See 38 C.F.R. § 4.130 [incorporating by reference the VA's adoption of the DSM-IV, for rating purposes].  Taking the Veteran's lowest GAF score, a 46, further supports the 70 percent that the Board is granting for the entire appeal period because both are representative of serious manifestations of PTSD symptoms.

At no point during the appeal period did the Veteran or any medical profession indicate the Veteran was a persistent danger of hurting himself or others.  The Veteran throughout the appeal period reported suicidal thoughts.  The Veteran also reported that he did not want to kill himself because of his relationship with his grandson.  See October 2008 VA Examination; January 2016 Psychiatric Note; April 2016 Nursing Care Note.  Other times, the Veteran reported no suicidal ideations.  In contrast to suicidal ideations, the Veteran never endorsed homicidal ideations or the intent to hurt others.  The Veteran reported one road rage incident in 2011 where he verbally assaulted a driver with no indication that he harbored desires to hurt another person before or after.

Furthermore, considering the symptoms the Veteran has (suicidal ideation, sleep problems, irritability, flashbacks, nightmares, depressed mood, difficulty concentrating, hallucinations etc) the evidence does not reflect these symptoms are of such frequency or severity to more nearly approximate a finding of total occupational and social impairment.  Rather the record reflects that despite the Veteran's many symptoms, he still is married, has a good relationship with his grandson, attends church, has a few hobbies and has at times gone out to eat with friends.  Examiners who considered the full record have also characterized the condition as moderate.  Furthermore, an examiner in 2008 concluded that the Veteran was not considered to be unemployable based solely on PTSD symptoms.  Other records support this as they indicate the Veteran had normal thought process and his memory was mildly impaired.  He also previously had reported in 2006 that keeping busy helped him cope with his symptoms.  

Therefore, the record supports a finding that the Veteran's PTSD symptoms most closely approximate a 70 percent rating.  Throughout the appeal period, the symptoms of his PTSD manifest with anger, intrusive thoughts, suicidal ideations, panic attacks, strained family relations, social isolations, depression, all symptoms contemplated by the 70 percent rating.  But at no point did the Veteran or medical evidence indicate his PTSD caused a total impairment of his abilities to function within his daily life including his family relationships and daily living.

Special Monthly Compensation

The Veteran seeks entitlement to special monthly compensation based on aid and attendance or housebound status.  Under 38 U.S.C.A. § 1114(l), special monthly compensation is payable if, as the result of service-connected disability, the Veteran has an anatomical loss or loss of use of both feet, or of one hand and one foot; has blindness in both eyes with visual acuity of 5/200 or less; is permanently bedridden; or is so helpless as to be in need of regular aid and attendance of another person. 38 C.F.R. § 1114(l); 38 C.F.R. § 3.350(b).

Under 38 C.F.R. § 3.352(a), the following will be accorded consideration in determining the need for regular aid and attendance (§3.351(c)(3): inability of claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability of claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his or her daily environment.  "Bedridden" will be a proper basis for the determination.  For the purpose of this paragraph "bedridden" will be that condition which, through its essential character, actually requires that the claimant remain in bed.  The fact that claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  It is not required that all of the disabling conditions enumerated in this paragraph be found to exist before a favorable rating may be made.  The particular personal functions which the veteran is unable to perform should be considered in connection with his or her condition as a whole.  It is only necessary that the evidence establish that the veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  Determinations that the veteran is so helpless, as to be in need of regular aid and attendance will not be based solely upon an opinion that the claimant's condition is such as would require him or her to be in bed.  They must be based on the actual requirement of personal assistance from others.

There is basis to award SMC for aid and attendance purposes based on the Veteran's PTSD symptoms.  The Veteran's representative argued, in part, that the PTSD precluded him from remembering to take necessary medication.  Specifically, on review of the record, there is evidence that the Veteran's cognitive deficiencies, specifically his sleep disturbances, are due to his service-connected PTSD.  In November 2006, the Veteran's wife told him he was having sleep disturbances which he did not remember.  In September 2007, the Veteran reported continuing nightmares with crying spells.  See also February 2009 Treatment Notes; February 2011 Treatment Notes; May 2011 Treatment Notes (indicating nightly nightmares); and April 2016 Mental Health Progress Note. Other evidence of record further reflects the Veteran's other service connected disabilities (diabetes, neuropathy, retinopathy) also resulted in the Veteran having difficulty dressing and undressing himself and facing hazards of daily living without assistance.

Although, the Veteran has multiple disabilities, there is enough probative evidence to prove that the Veteran's service-connected PTSD caused or contributed to the requirement of aid and attendance.  Resolving reasonable doubt in the Veteran's favor; SMC based on need for aid and attendance is granted.

The Board has also considered SMC at the level of "s" and found that SMC based on a single service-connected disability rated as 100 percent and (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems or being housebound is a lesser benefit than SMC at the aid and attendance rate.  See 38 U.S.C.A. § 1114 (l), (o)(specifically allowing for combinations when SMC is awarded between (l) and (n), (s); 38 C.F.R. § 3.350(i).  The grant of SMC at the aid and attendance rate renders SMC at the "s" level moot.

Accordingly, the claim is granted to the extent indicated, based on requirement for aid and attendance.

ORDER

A 70 percent disability rating, but no higher for service-connected PTSD is granted for the entire appeal period.

The claim for SMC based on need for aid and attendance is granted.



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


